 In the Matter Of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER CORPO-RATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIE ANDTOOLMAKERS LODGE No. 113In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER CORPO-RATIONandINTERNATIONAL UNION, UNITED AUToforII.E, AIRCRAFT &AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (U. A. W.-C. 1. 0.)In the Matter Of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandINTERNATIONAL DIE SINKERS CONFERENCE,CHICAGODIE SINKERSLOCAL 100In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER CORPO-RATION'andLOCAL B134 INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS (A. F. OF L.)In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandINTERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROPFORGERS AND HELPERS, CHICAGO FORGERS LOCAL No. 495, AMERICANFEDERATION OF LA13ORIn the Matter Of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandINTERNATIONAL UNION OF OPERATINiG ENGINEERS,LOCAL 399, AFFILIATED WITH A. F. OF L.In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL No. 7,AFFILIATED WITH A. F. OF L.In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandCHICAGO DISTRICT COUNCIL, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICAIII the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandPIPE FITTERS A S S 0 C I A T 10 N, LOCAL 597 U. A.(A. F. or L.)In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATIONandLOCAL 705, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. OF L.In the Matter of DODGE CHICAGO PLANT, DIVISION OF CHRYSLER COR-PORATION and BRICKLAYERS,MASONS, AND PLASTERERS INTERNATIONALUNION OF AMERICA, A. F. OF L., LOCAL 2155 N. L. R. B., No. 114.634 DODGE CHICAGO PLANT635Cases Nos. 13-1?-1876, 13-R-1894, 13-R-1909, 13-R-1923, 13-R-1990,13-R-10029,13-R-2030, 13-RDO42, 13-R-1118, 13-R-210 and13-R-2326 respectively.Decided March 0, 1944.Mr. John R. Hill,for the Board.Rathbone, Perry, KelleycCDrye,bydlr. T. R. Iserman,of New YorkCity, andMr. W. A. Bechill,of Chicago, Ill., for the Company.Messrs. P. L. Sie7nillerandB. H. STcidmaoreof Chicago, Ill., for theI.A.M.Meyers&Meyers,byMr. Ben Meyers,of Chicago, Ill., for theU. A. W.-C. I. 0.dlr. J. G.Heiner,of Cleveland, Ohio, for the Die Sinkers.Messrs. Emory J. Smith, Thomas J. Finn,andRobert P. Brooks,of Chicago, Ill., for the I. B. E. W.Mr. A. J. L berhardy,of Chicago, Ill.,and Mr. Gerald 1Vols f elt,ofNorth Aurora, Ill., for the Blacksmiths.Daniel D. Carmell, by Mr. Leo Segall, Messrs. Fran; WoodandJohn Gavin,,of Chicago. Ill., for the Operating Engineers.Daniel D. Carmell,byMr. Leo Segall,andMr. James J. KennedyofChicago, Ill., for the Firemen and Oilers.Mr. Emory J. Smith,of Chicago, I11., for the Carpenters.Daniel D. Carmell,byMr. Leo Segall,andMr. John Hogan,of Chi-cago, Ill., for the Pipe Fitters.Messrs. Kenneth M. Hindley, John Russo,andAlbert Tap horn,ofChicago, Ill., for the Teamsters.Messrs. G. HallstromaandJoseph J. Zyr/cowski,of Chicago, Ill., forthe Pattern Makers.Hr. 1Villiama J. Harrigan,of Hammond, Ind., for the Bricklayers.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions and amended petitions duly filed by InternationalAssociation of Machinists, Die and Toolmakers Lodge No. 113, hereincalled the I. A. M. ; International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, U. A. W.-C. I. 0., herein called the U. A. W.-C. I. 0.; International Die SinkersConference, Chicago Die Sinkers Local 100, herein called the DieSinkers; Local B134, International Brotherhood of Electrical Work-ers (A. F. of L.), herein called the I. B. E. W.; International Brother-hood of Blacksmiths, Drop Forgers and Helpers, Chicago Forgers 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 495, herein called the Blacksmiths; International Union ofOperating Engineers, Local 399, affiliated with A. F. of L., hereincalled the Operating Engineers; International Brotherhood of Fire-men and Oilers, Local No. 7, affiliated with the A. F. of L., hereincalled the Firemen and Oilers; Chicago District Council, UnitedBrotherhood of Carpenters and Joiners of America, herein calledthe Carpenters; Pipe Fitters Association, Local 597 U. A. (A. F. of L.),herein called the Pipe Fitters; Local 705, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. of L., herein called the Teamsters,1 alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Chrysler Corporation, Chicago, Illinois, herein called theCompany, the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due notice beforeRobert R. Rissman, Trial Examiner.Said hearing was held at Chi-cago, Illinois, on January 5, 6, 7, 8, 10, and 11, 1944.The Company,the I. A. AT., the U. A. W.-C. I. 0., the Die Sinkers, the I. B. E. W.,the Blacksmiths, the Operating Engineers, the Firemen and Oilers,the Carpenters, the Pipe Fitters, the Teamsters, and the Pattern Mak-ers League of North America, Chicago Association (AFL), hereincalled 'he Pattern Makers, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, andto file briefs with the Board.Subsequent to the hearing, the U. A. W.-C. I. O. f i l e d a motion to dismiss the petitions of the A. F. of L. Unionsand the Die Sinkers on the ground that the bargaining units soughtby said unions are inappropriate.For reasons set forth in SectionIV,infra,said motion is hereby denied.Subsequent to the hearing, a petition was filed by Bricklayers, Ma-sons, and Plasterers International Union of America, A. F. of L.,Local 21, herein called the Bricklayers, alleging that a question affect-ing commerce had arisen concerning the representation of certainemployees of the Company.The National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertR. Rissman, Trial Examiner. Said hearing was held at Chicago,Illinois, on March 3, 1944.The Company, the Bricklayers, and theU. A. W.-C. I. O. appeared and participated.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence bearing on the issues, and to file briefswith the Board.The Board, deeming it advisable to consider therecord in the Bricklayers' case concurrently with the record iii theiAll of the petitioning unions, except the U A W -C I 0 and the Die sinkers, areaffiliatedwith the American Federation of Labor, and we shall sometimes hercnnatter reterto those unionscollectively as the A. F L. Unions DODGE CHICAGO PLANT637previous consolidated cases, hereby consolidates the records in thetwo cases for the purposes of this decision.The Trial Examiner'srulings made at both hearings are free from prejudicial error andare herebyaffirmed.Upon the entire consolidated record inthe cases,the Board makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChryslerCorporation, a Delaware corporation with principaloffices in Detroit, Michigan, was formerly engaged in manufacturingautomobiles and automobile parts and accessories at plants in Mich-igan, Ohio, Indiana, California, and Illinois.Since February 1942,the Company has been engaged almost exclusively in manufacturingwar materials for the United States Government. Fromsources out-side the State in which each plant is located, the Company receives onthe average approximately 45 percent by value of the raw materialsused in each plant.The aggregate annual value of the raw materialsemployed by the Company in all of its plants exceeds $240,000,000.At the present time, the Company delivers substantially all of itsfinished products to the United States Government at the plant wherethe respective products are made.The present proceedingconcernsonly the Dodge Chicago Plant, Chicago, Illinois, where the Companyis engaged in the manufacture and assembly of aircraft motors.This plant is owned by the Defense Plant Corporation,an instru-mentality of the United States Government, and is operated by theCompany.We find that the Company is engaged in commerce at itsDodge Chicago Plant within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDInternational Association of Machinists,Die and Toolmakers LodgeNo. 113; Local B134,InternationalBrotherhood of ElectricalWorkers;International Brotherhood of Blacksmiths,Drop Forgersand Helpers,Chicago Forgers Local No. 495;International Union ofOperating Engineers,Local 399;International Brotherhood of Fire-men and Oilers,Local No. 7;Chicago District Council, UnitedBrotherhood of Carpenters and Joiners of America;Pipe FittersAssociation, Local 597 U. A.;Local 705,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America;PattersMakers League of North America,Chicago Association; andBricklayers,Masons,and Plasterers International Union of America,'Local 21 are labor organizations affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, U. A. W.-C. I. 0., is a labor organiza-tion affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.International Die Sinkers Conference, Chicago Die Sinkers Local100, is an unaffiliated labor organization, admitting to membershipemployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONPrior to the filing of its petition herein, each of the petitioninglabor organizations, except the Bricklayers, requested the Companyto recognize it as the exclusive bargaining representative of the em-ployees within the bargaining unit which it alleges to be appropriate.The Company denied all of these requests for recognition, stating, ineach case, that it had no evidence, nor did it believe that any of thelabor organizations represented a majority of the employees withinthe alleged appropriate bargaining units.The International representative of the Bricklayers testified that hemade no request upon the Company for recognition as exclusive bar-gaining agent because he was aware of the Company's policy, as statedto the other unions, not to deal with any union without certification bythe Board.At the hearing counsel for the Company stated that theCompany would not grant recognition to the Bricklayers prior to cer-tification by the Board.Statements of the Regional Director, introduced in evidence at thehearings, and statements of the Trial Examiner made at the hearingsindicate that each of the petitioning unions represents a substantialnumber of employees in the unit it alleges to be appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The following table summarizes the statements of the Regional Director and the Trial Examiner referredto aboveName of UnionNumber ofemployees inunit allegedappropriateby UnionNumber ofemployees inalleged unitrepresentedby Union*IA M-- - - ------------------------------------------------U A W -C I 0-----------------Die SinkersIB E '1VBlacksmithsOperating Engineers-----_-------------------------------Firemen and OilersCarpentersPipe Fitters-------------------------------------------------------Teamsters---------------------------------------------------------Bricklayers-------------------------------------------------------1, 0608, 35647285232184814511317123823, 0672818569173867681310*The evidence of representation consists of authorization cards and application for membershipcards bearing the apparently genuine original signatures of persons whose names appear on the Com-pany's pay roll of October 16, 1943, at the Dodge Chicago PlantSeveral of the unions submittedadditional evidence of representation at the hearing, which is not included in the tableThe Brick-layers' evidence of representation was checked against the pay roll of February 13, 1944. DODGE CHICAGO PLANT639IV. THE APPROPRIATE UNITEach of the petitioning unions, except the U. A. W.-C. I. 0., seeks acraft or departmental unit at the Dodge Chicago Plant, comprising, inthe main, employees engaged in maintenance work.The U. A. W.-C. 1. 0. proposes an industrial unit embracing all production and main-tenance employees at the plant, with certain exceptions.The Com-pany takes no position with respect to the appropriate unit, except tocontend that employees classified as leaders should be included inthe bargaining unit or units,and all salaried clerical employees andall supervisory employees of the rank of assistant foreman, and above,should be excluded.The organization of the plantThe DodgeChicagoPlant is located on the southwest side of Chicagoand occupies an area approximately 1 mile long and more than1/2milewide.There are approximately 20 buildings in the plant area, whichis enclosed by fences and is patrolled by armed guards.The plant isdivided into 11 divisions,each of which is composed of a number ofdepartments.Some of the divisions constitute the accounting, cleri-cal, and executive branches of the plant;some are maintenance, de-velopment,and operating branches;others are devoted to productionand assembly work.The entire plant is under the supervision of ageneral manager.Each division is under the supervision of a divisionmanager and division superintendent.The departments are super-vised by assistant superintendents, general foremen,foremen, assistantforemen, master mechanics,plant engineers,and the directors of suchdepartments as personnel,labor relations, and purchasing.The plantis entirely devoted to the manufacture and assembly.of aircraft enginesfor the United States Government.The unit proposed by the I. A. M.The I.A. M. contends that all employees in Department 331 (Tool-room,Manufacture,and Test) ;Department 335 (Cutter Grind) ; andDepartment 336 (Machine Repair) ; excluding all clerical and super-visory employees,constitute an appropriate bargaining unit.It is thework of the employees of Department 331 to maintain, repair, and buildfixtures, tools,gauges, jigs,and other equipment for use in the MasterMechanics Division,and to set up tools and fixtures on the machinesin that division.In Department 335, the employees are classified ascutter grinders and tool sharpeners and are engaged in sharpeningand otherwise maintaining tools used in the Master Mechanics Divi-sion.The employees in Department 336 are engaged in repairing andoiling machines in the Master Mechanics Division. 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe record discloses that the Company employs persons of thesesame classifications and skills in the Machine and Tool EngineeringDepartment (#428) of the Foundry Division, and in the Die Shop(Dept. 557) and Hammer Repair Department (#558) of the ForgeDivision.It is the position of the I. A. M. that, while it is not seek-ing the inclusion of these employeesinits unit, if the Board decidesto include them, it will accept them and will bargain in their behalf.The unit proposed by the Die SinkersThe Die Sinkers claims that all employees working on dies or partsof dies used in the manufacture of forgings constitute an appropriateunit.The record indicates that all of these employees are found inDepartment 557 of the Forge Division, and constitute a highly skilledgroup.The unit proposed by the BlacksmithsThe Blacksmiths seeks a unit comprising all employees of the ForgeDivision, excluding janmtors (Dept. 525), employees in Department 528(Machine and Tool Engineering), electricians (Dept. 541), employeesin the Die Shop (Dept. 557) who work on dies or parts of dies usedin the manufacture of forgings, clerical employees and all super-visory employees of the rank of assistant foreman, and above.De-partment 528 (Machine and Tool Engineering) is comprised of tech-nical salaried employees.The Blacksmiths is also willing to excludefrom its proposed unit those employees in Department 561 (Mainte-nance, Forge) who are claimed by the Carpenters, Pipe Fitters, andBricklayers, if the Board finds that said employees may properlyconstitute separate groups.With respect to the Die Shop (Dept. 557 of the Forge Division)it is the position of the Blacksmiths that the toolroom employeesin that department who are not within the unit claimed by the DieSinkers, should be included in the I. A. M. unit. If, however, the Boarddoes not place these toolroom employees in the I. A. M. unit, then theBlacksmiths is willing to include them in its proposed unit.TheBlacksmiths take a similar position with respect to the employees inHammer Repair Department (#558).The mzit proposed by the I. B. E. W.The I. B. E. W. claims that the following unit is appropriate: elec-tricians, electricians' helpers, oilers, assistant foremen, and foremen inDepartments 241, 341, 441, and 541, excluding clerical employees, atruck driver in Department 341, general foremen, and supervisoryemployees above the rank of general foreman.The U. A. W. and DODGE CHICAGO PLANT641the Company take the position that all supervisors of the rank of as-sistant foreman, and above, should be excluded.These four departments constitute the Electrical Department, whichis under the supervision of the chief electrician and the plant engineer."'he record indicates that it is the work of the employees in these de-partments to maintain, repair, and oil electrical machinery, egtupment,and fixtures throughout the plant. The oilers are assigned exclusivelyto the oiling of electrical motors; including electric fans and blowers.Fhe truck driver employed in Department 341 drives a panel truckassigned to that department, which is used for the purpose of deliv-ering supplies, equipment, and tools from the electrical departmentsto the various departments of the plant where such equipment may beneeded.The truck is also used for transporting motors, equipment,parts, and repairs from the plant to places outside of the plant forrepair and for picking up various merchandise and equipment fromplaces outside of the plant and transporting such items to the plant.This driver is not eligible for membership in I. B. E. W.He is eligiblefor membership in and is claimed by the Teamsters.The unit proposed by the Operating EngineersThe Operating Engineers alleges that the appropriate unit consistsof all operating engineers in powerhouses, reservoirs, and refrigerat-ing, air conditioning and air compressors units, including men classi-fied as foremen or supervising engineers, but excluding the chief engi-neer, assistant chief engineer, and clerical employees.The unit proposed by the Firemen and OilersThe Firemen and Oilers proposes the following unit:All boilerroom operators, coal passers,ash handlers,oilers,crane operators,boiler repairmen, firemen, and helpers in Department 240 (oilerhouse)of the Plant Engineering Division, excluding the chemical solutiontester, tool crib attendants, and excluding all other employees in De-partment 240.All of the employees sought to be included in this unit performtheir work in the two boiler rooms of the plant, and are subject to thesupervision of the chief engineer and his subordinates.The unit proposed by the CarpentersThe Carpenters seeks a unit consisting of all carpenters, carpenterleadmen, and carpenter maintenance men in Department 242 (Car-penters), and all millwrights and millwright helpers in Department345 (Millwrights), Department 461 (Maintenance, Foundry Division)578129-44-vol 55--42 642DECISIONS Or NATIONAL LABOR RELATIONS BOARDand Department 561 (Maintenance Forge Division), including fore-men and assistant foremen, and excluding clerical employees, carpen-ters' helpers, general foremen, assistant superintendent, and superin-tendent.It appears that in Department 242, the Company employs 96 car-penters,-including leaders, 4 helpers, 21 painters and glazers, and 6laborers.In Department 345, the Company employs 5 leaders, 76 mill-wrights, 21 millwright helpers, 8 welders-maintenance, 7 machineoperators, 36 oilers, 2 blacksmiths, 1 blacksmith helper, 5 crane opera-tors, 5 drivers-truck, 1 learner. In Department 461, the Companyemploys 7 pipe fitters (including leaders), 6 pipe fitter helpers, 14oilers, 2 welders-maintenance, 18 millwrights, 6 millwright helpers.in Department 561 the Company employs 9 millwrights, 4 millwrighthelpers, 8 pipe fitters, 3 pipe fitter helpers, 1 welder-maintenance, 6crane operators, 4 oilers, 9 furnace repairmen, and 3 laborers.Theclaims of the Carpenters are based upon the limitations of its tradejurisdiction and the custom established over a period of years.Thecarpenters are engaged in the usual occupations of their trade.Themillwrights are engaged in erecting, moving, and maintaining ma-chinery throughout the plant.The unit proposed by the Pipe FittersThe Pipe Fitters contends that the following unit is appropriate :all pipe fitters, pipe fitter helpers, pipe fitter leaders, maintenancewelders, foremen and assistant foremen in Department 246 (SteamFitters and Masons) and pipe fitters, pipe fitter leaders, and pipe fitterhelpers in Departments 461 (Maintenance, Foundry Division) and 561(Maintenance, Forge Division), excluding the general foreman, la-borers and clerical employees.The U. A. W.-C. I. O. and the Com-pany would exclude foremen and assistant foremen as supervisoryemployees.The record reveals that it is the work of employees in this allegedappropriate unit to install, maintain, and repair all pipes throughoutthe plant.The unit proposed by the TeamstersThe Teamsters seeks a unit consisting of all drivers operating ve-hicles outside of buildings, within and without the plant area, exclud-ing employees in the plant-protection department, passenger cardrivers, station wagon drivers, all salaried drivers, foremen, assistantforemen and other supervisory employees, dispatcher, laborers, craneoperators, material handlers, and checkers.It appears that the Company employs drivers in its Transportationand Yard Departments. In the Yard Department, the employees DODGE CHICAGO PLANT643operate not only trucks handling coal and other materials but alsodrive yard cleaning equipment such as sweepers and snow plows.The Company maintains several trucks for which it does not em-ploy regular truck drivers.One example of this is a truck in theelectrical department which is used principally for repairing lightsin the parking lot.This truck is driven by an electrician, incidentalto his electrical duties.The Union does not desire to represent anysuch drivers.--The Company employs station wagon drivers whooperate a short bus line within the plant area.The Company alsoemploys courtesy car drivers who drive passenger cars and driversin the garage (Department 217-Service Garage) whose divingduties are incidental to the work of the garage.The Teamsters doesnot desire any of these drivers in the unit.The unit proposed by the BricklayersThe Bricklayers requests a unit of furnace repairmen, brick masons,and machinery repairmen who are bricklayers, excluding foremenand assistant foremen.The unit proposed by the U. A. W.-C. I. 0.The U. A. W.-C. I. 0. contends that the appropriate unit consistsof all production and maintenance employees of the Company atthe Dodge Chicago Plant, excluding timekeepers, plant-protectionemployees, office employees, confidential salaried employees, salariedengineers, and all supervisory employees of the rank of assistantforemen, and above.None of the parties questions the proprietyof excluding timekeepers, plant-protection employees, confidentialsalaried employees, and salaried engineers from the unit proposedby the U. A. W.-C. I. 0.Included among the employees in the U. A. W.-C. I. O.'s proposedunit are pattern engineers, pattern makers, and pattern makers' ap-prentices.These employees are now represented by the PatternMakers, intervenor herein, which, following a hearing and an elec-tion, was certified by this Board on September 16, 1943, as their ex-clusive bargaining representative.The Pattern Makers contendsthat its certification of September 16, 1943, constitutes a bar to apresent determination of representatives among said employees.TheU. A. W.-C. I. 0. takes the position that the certification should beno bar, on the ground that the election among the pattern makerswas premature because, at that time, the Company employed less thanone-tenth of the expected normal complement.The U. A. W.-C. I. 0.8However,the Teamsters does desire to represent the regular truck driver in Department341 whose duties have been described above 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDraised the same objection in the earlier proceeding and we found itto be without merit "since the expansion in employment in the balanceof the plant will not affect the pattern makers unit." 3There hasbeen no material change in circumstance since the aforesaid decision.In view of this and the fact that the certification is less than a yearold,we shall exclude these employees from the voting groups here-inafter established.Except for the employees in the Pattern Makers' unit, there is nohistory of collective bargaining among the employees in the DodgeChicago Plant.From the foregoing, it appears that the employees in the unitsproposed by the A. F. of L. Unions and the Die Sinkers, except asdiscussed below, might properly constitute separate units or be mergedin the industrial unit proposed by the U. A. W.-C. I. O. In thesecircumstances, we shall suspend our determination of the appropriateunit or units, pending the outcome of separate elections which weshall hereinafter direct.There remains for consideration i he specific composition of thevoting groups.Superviso?,y employees:As stated above, some of the unions de-sire the inclusion of assistant foremen and foremen in their respectiveunits.,It is the position of the U. A. W.-C. I. O. and the Companythat all supervisory employees of the rank of assistant foremen, andabove, should be excluded.All supervisory persons, including as-sistant foremen and foremen, are on a monthly salaried pay roll.Assistant foremen and foremen engage in no manual labor, with theexception of assisting employees in times of emergency or for pur-poses of instruction or direction.All of the time of these supervisorsis spent in direction, management, and supervision.Assistant fore-men and foremen are eligible for bonuses, vacation plans, insurance,and other employment activities, which differ greatly fromfacilities,activities, and privileges available to hourly paid production andmaintenance workers.They have the right to hire and dischargeor to recommend hire and discharge, and to take disciplinary actionwith respect to any employees under their supervision.They attendforemen's meetings and receive special advice and instructions fromthe Company with respect to their supervisory status.They handlepersonnel and labor relations in their various departments.The foremen, or supervising engineers, sought to be included by theOperating Engineers, have the usual and regular supervisory duties ofother foremen, although it does appear that they are called upon to domore manual work than other supervisory employees.This fact, how-4Matterof Dodge ChicagoPlant,Division of Chrysler Corporation,52 N. L R B 1256.The I B E W , operating Engineers, Carpenters,and Pipe Fitters. DODGE CHICAGO PLANT645ever, does not distinguish them in any material way fr6m other super-visory employees.We are of the opinion, and find, that all employees of the rank ofassistant foreman, and above, are supervisory employees and shall beexcluded from the voting groups established hereinafter.Leaders:In the various maintenance, production, and assembly de-partments, the Company employs leaders.These persons are men orwomen, usually of greater skill or experience than other persons in theparticular department or branch of the Company, who have the dutiesof directing and assisting fellow employees.Unlike assistant fore-men and others above that rank, leaders have no power to hire, dis-charge, or recommend any such action.The leaders are paid on anhourly basis and normally receive 5 cents per hour above the topilass fication of fellow employees.Most of the leaders' time is spentIn manual labor. It is the position of all the unions and the Companychat leaders should be included in the respective bargaining units.We shall include all leaders in the voting groups.Clerical employees:In the various divisions and departments of theplant, the Company employs clerical workers who are engaged asstenographers, clerks, record keepers, and in various other clerical,apacities.These persons are on the salary pay roll and the Companyemploys no hourly paid clerical employees.They perform no manuallabor on the products manufactured by the Company nor on the ma-chines, equipment, and tools used in the manufacture of the productor in the maintenance of the property. It is the position of all theUnions and the Company that these salaried clerical employees shouldoe excluded front all bargaining units.In view of the foregoing facts,we shall exclude all clerical employees from the voting groups.The I. A. N. unitAs stated previously, the unit proposed by the I. A. M. consists ofmaintenance machinists in various classifications in Departments 331,335, and 336. It appears that the Company employs persons of thesesame classifications and skills in Departments 428, 557, and 558.Sincethe unit is defined on the basis of skill and occupation, and the I. A. M.has indicated its willingness to include in the unit those employees inDepartments 428, 557, and 558 who are of the same classifications asthose in Departments 331, 335, and 336, we are of the opinion, andfind, that the employees in Departments 428, 557, and 558, excludingthose employees in Department 557 who work on dies or parts of diesused in the manufacture of forgings, should be grouped with theemployees in the unit proposed by the I. A. M., for bargainingpurposes. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Blacksmiths unitThe Blacksmiths defines its unit as consisting of all employees of theForge Division, excluding janitors, machine and tool engineers, elec-tricians, employees in Department 557 who work on diesor parts ofdies used in the manufacture of forgings, employees to Department561 (Maintenance) whose work brings them within the jurisdiction ofthe Carpenters, Pipe Fitters, and Bricklayers, and clerical and super-visory employees.The evidence shows that the employees in the proposed unit do notconstitute a homogeneous or functionally coherent group.The term"Forge Division," as employed by the Blacksmiths, is a term used bythe Company solely as a matter of accounting convenience, and, it in-cludes many departments which are, functionally, outside ofthe trueforge division.Thus, it includes the Stores, Receiving, Shipping, andMaterial Handling Departments which are part of the Material andStores Division, under the supervision of the planning superintendentof the entire plant. It also includes Department 527 which is part ofthe Inspection Division, under the direction of the chief inspector.It further includes the Janitors, Electricians and Maintenance Depart-ments which are a part of theMaintenanceDivision, under the super-intendent of Maintenance for the entire plant.Finally, it embracesa number of departments which constitute what might be termed thetrue forge division.These are Tool Stores and Cribs, Cutter Grind-ing,Blacksmiths,Hammer Shop (heavy), Steel Cutters,HammerShop (light), Rough Grind, Rough Turning, Heat Treat, Machineand Tool Engineering and Superintendents.The true forge divisionalso includestwo other departments-557 and 558.However, the em-ployees in these departments, because of their special skills, <ire withinthe jurisdiction of the Die sinkers and I. A. M., respectively,and areincluded in the groups sought by those unions. The Blacksmiths doesnot claim those employees and we shall not include them in this votinggroup.The remaining employees in the true forge division work di-rectly on the manufacture of forgings, or on the tools essential to themanufacture of forgings; they are under the same supervision andconstitute an identifiable and homogeneous group.We shall there-fore limit the Blacksmiths' group to all employees in the true forgedivision, as defined above, excluding employees in Department 528(Machine and Tool Engineering), clerical and supervisory employees.The Operating Engineers unitIt appears that the Company employs persons in its powerhouseswho are classified as chief engineers, assistant chief engineers, fore-men, steam engineers, coal passers, ash handlers, oilers, chemical solu- DODGE CHICAGO PLANT647t ion testers, crane operators, boiler operators, boiler repairmen, toolcrib attendant, and general helpers.The employees sought by theOperating Engineers are classified by the Company as foremen (su-pervising engineers) and steam engineers.We have heretofore ex-cluded the foremen as supervisory employees.The voting group willthus consist of approximately 11 steam engineers, each of whom islicensed and has the duty of maintaining the boilers and other equip-ment in the powerhouses.The Br°icklayers -unitThe Bricklayers proposes to include in its bargaining unit threegroups of employees : furnace repairmen, briclauasons, and certainmachinery repairmen who, it asserts, are bricklayers.The Companyemploys approximately 11 furnace repairmen in Maintenance Depart-ment 561.The furnace repairmen make repairs on the forge and heattreat furnaces, lining or relining these furnaces with brick.Althoughthe record indicates from the testimony of W. A. Bechill, the Com-pany's Labor Relations Director, that furnace repairmen may be calledupon to perform metal work and welding in addition to bricklaying,the principal work of furnace repairmen is bricklaying, and theirprincipal skill and craft is bricklaying.The Company has a classi-fication of "brickmasons," but at the present time there are no personsemployed in that classification.A representative of the Companystated that the Company expects to employ briclnnasons in the nearfuture and that these employees will be engaged in making various re-pairs around the plant which require the laying of brick. It appearsthat the Company employs machinery repairmen in the foundry de-partments who on occasion lay brick incidental to their regular ma-chine repair duties. It does not appear however that these men are"bricklayers," as that term is generally understood in describing auleniber of the craft, nor is bricklaying their principal skill.On the basis of the foregoing facts, we are of the opinion that thefurnace repairmen and brickmasons constitute a sufficiently homo-geneous and identifiable group to be established as a separate votinggroup.However, the facts do not warrant the inclusion of themachinery repairmen in the same group.Upon the basis of the entire consolidated record in the case and inaccordance with the foregoing findings of fact, we shall direct thatelections be held among the employees in each of the groups set forthbelow.There shall be excluded from each of such voting groups, inaddition to those specifically mentioned therein, all clerical employees,all employees of the rank of assistant foreman, and above, and allother supervisory employees with authority to hire, promote, disci-pline, discharge, or otherwise effect changes in the status of em- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees or effectively recommend such action.The respective votinggroups shall be as follows:(1)All employees in Department 331 (Toolroom, Manufacturingand Test) ; Department 335 (Cutter Grind) ; Department 336 (Ma-chine Repair) ; Department 428 (Machine and Tool Engineering) ;Department 557 (Die Shop) ; and Department 558 (Hammier Repair),excluding employees in Department 557 (Die Shop) who work ondies or parts of dies used in the manufacture of forgings, to determinewhether they desire to be represented by the I. A. M. or by the U. A.W.-C. I. 0., for the purposes of collective bargaining, or by neither;(2)All employees working on dies or parts of dies used in themanufacture of forgings, to determine whether they desire to be rep-resented by the Die Sinkers or by the U. A. W.-C. I. 0., for the pur-poses of collective bargaining, or by neither;(3)All employees in Department 533 (Tool Stores) ; Department534 (Tool Cribs) ; Department 535 (Cutter Grinding) ; Department549 (Blacksmiths) ; Department 850 (Hammer Shop-heavy) ; De-partment 851 (Steel Cutters) ; Department 852 (Hammer Shop-light) ;Department 855 (Rough Grind) ; Department 860 (RoughTurning) ; and Department 865 (Heat Treat) ; of the Forge Division,to determine whether they desire to be represented by the Black-smiths or by the U. A. W.-C. I. 0., for the purposes of collectivebargaining, or by neither;(4)All electricians, electricians' helpers, and oilers in Departments241, 341, 441, and 541, excluding the truck driver in Department 341,to determine whether they desire to be represented by the I. B. E. W.or by the U. A. W.-C. I. O., for the purposes of collective bargaining,or by neither ;(5)All steam engineers in the powerhouses, excluding foremen(supervising engineers), assistant chief engineer and chief engineer,to determine whether they desire to be represented by the OperatingEngineers or by the U. A. W.-C. I. O., for the purposes of collectivebargaining, or by neither;(6)All coal passers, ish handlers, oilers, crane operators, firemen,boiler operators, boiler repairmen, and general helpers in Department240 (Boilerhouse), excluding the chemical solution tester, tool cribattendants, and all other employees in Department 240, to determinewhether they desire to be represented by the Firemen and Oilers orby the U. A. W.-C. I. 0., for the purposes of collective bargaining,or by neither;(7)All carpenters, carpenter leadmen, carpenter maintenance men,millwrights, and millwright helpers employed in Departments 242,345, 461, and 561, excluding all other employees of said departments,to determine whether they desire to be represented by the Carpenters DODGE CHICAGO PLANT649or by the U. A. W.-C. I. 0., for the purposes of collective bargaining,or by neither ;(8)All pipe fitters, pipe fitter leaders, pipe fitter helpers in De-partments 246, 461, and 561, and maintenance welders in Department246, excluding laborers, and all other employees in said departments,to determine whether they desire to be represented by the Pipe Fittersor by the U. A. W.-C. I. 0., for the purposes of collective bargaining,or by neither ;(9)All drivers operating vehicles outside of buildings, within andwithout the plant area, excluding drivers in Department 217 (Serv-iceGarage), employees of the plant-protection department, stationwagon drivers, salaried drivers, drivers of passenger cars exclusively,dispatchers, laborers, crane operators, material handlers, and checkers,to determine whether they desire to be represented by the Teamstersor by the U. A. W.-C. I. 0., for the purposes of collective bargaining.or by neither;(10) All furnace repairmen and brickmasons, to determine whetherthey desire to be represented by the Bricklayers or by the U. A. W.-C. I. 0., for the purposes of collective bargaining, or by neither; and(11)All remaining production and maintenance employees at theDodge Chicago Plant, excluding pattern engineers, pattern makers,pattern makers' apprentices, timekeepers, plant protection employees,office and clerical employees, confidential salaried employees, salariedengineers, all employees of the Accounting Division; and in particularexcluding employees of Departments 204 (Labor Relations), 207(Superintendent General), 209 (Budget and Time Study), 229 (Ma-chine and Tool Follow-up), and 307 (Superintendent Manufacturingand Test). of the Production Manager Division; employees of De-partments 210 (Planning and Follow-up), 212 (Material Planning),and 279 (Central Estimating and Routing) of the Planning Divisionemployees of Departments 238 (Model and Test), 251 (EngineeringSuperintendent), 252 (Laboratory), and 254 (Production Engineer-ing), of the Engineering Division; employees of Departments 228(Machine and Tool Engineering General), 232 (Drafting and De-signing), 928 (Machine and Tool Engineering D. P. C.), and 951(Construction Engineering), of the Plant Engineering Division; em-ployees of Departments 218 (Salvage Claims), 227 (Inspector Gen-eral), of the Inspection Division; employees of Departments 205(Purchasing General), 206 (Traffic), 208 (Employment), 214 (Safety),215 (Medical), 222 (Training School-except store-room employees),224 (Plant Protection), 267 (Restaurant), 278 (Personnel), 905 (Pur-chasing D. P. C.), and 906 (Traffic D. P. C.), of the Miscellaneous Di-vision; employees of Departments 507 (Superintendent of Forge Divi-sion), 528 (Machine and Tool Engineering, Forge) and 407 ('Superin- 650DECISIONSOF NATIONALLABOR RELATIONS BOARDtendent of Foundry Division),° to determine whether or not they de-sire to be represented by the U. A. W.-C. I. 0., for the purposes ofcollective bargaining.As previously stated, there will be no final determination of theappropriate unit or units, pending the outcome of the elections herein-after directed.V.THE DETERMINATION OF REPRESENTATIVESThe Company takes the position that this proceeding is prematurebecause the full complement of employees will not be reached untilsome time between December 1944 and February 1945.The recordindicated that by February 1944, the total employment would havereached approximately 50 percent of the anticipated peak.As ofJanuary 1, 1944, the Company employed 13,762 hourly paid employeesand 4,500 salaried employees. It is anticipated that by February 1945the Company will reach its total anticipated complement of 31,000hourly paid employees.The employees now on the Company's payroll constitute a fair cross section of those who will be ultimatelyemployed.In view of the fact that at least 50 percent of the total anticipatedcomplement has already been achieved, that the present employeesconstitute a fair cross section of those who will be ultimately employed,and that the anticipated peak will not be reached until early in 1945,Ave perceive no reason why the present employees should be deprivedof the benefits of collective bargaining.Accordingly. Ave shall directelections herein.7We shall direct that the questions which have arisen concerningthe representation of employees of the Company at its Dodge ChicagoPlant be resolved, in part, by means of elections by secret ballot anlongthe employees within the voting groups hereinbefore specified.Theemployees eligible to vote shall be those who were employed in eligiblecategories during the pay-roll period immediately preceding the dateof the Direction of Elections, subject to the customary limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTrn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler Corpora-6The employees in the departments set out above were excluded by agreement at thehearing.Miter of AluminumCompanyof America,52 N. L. R B. 1040. DODGE CHICAGOPLANT651tion,Chicago, Illinois,electionsby secret ballot shallbe conducted as,early as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in thismatter asagent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of saidRulesand Regulations, among the employeesin the voting groups set out below, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and further excluding all cler-employees, all employees of the rank of assistant foreman, andabove, and other supervisory employees with authority to hire, pro-mote,discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action:(1)All employees in Department 331 (Toolroom Manufacturing-in(]Test) ; Department 335 (Cutter Grind) ; Department 336 (Ma-rh ne. Repair) ; Department 428 (Machine and Tool Engineering)Department 557 (Die Sliop) ; and Department 558 (Hammer Repair),excluding employees in Department 557 (Die Shop) who work on diesor parts of dies used in the manufacture of forgings, to determinewhether they desire to be represented by International Associationof Machinists, Die and Toolmakers Lodge No. 113, or by InternationalUnion, United Automobile. Aircraft & Agricultural Implement Work-ers of America (U. A. AV.-C. I. 0.), for the purposes of collectivebargaining, or by neither;(2)All employees working on dies or parts of dies used in the manu-facture of forgings, to determine whether they desire to be representedby Chicago Die Sinkers Lodge No. 100 of International Die SinkersConference, or by International Union, United Automobile, AircraftAgricultural Implement Workers of America (U. A. W.-C. I. 0.),for the purposes of collective bargaining, or by neither;(3)All employees in Department 533 (Tool Stores) ; Department534 (Tool Cribs) ; Department 535 (Cutter Grinding) ; Department549 (Blacksmiths) ; Department 850 (Hammer Shop-heavy) ; De-partment 851 (Steel Cutters) ; Department 852 (Hammer Shop-light) ;Department 855 (Rough Grind) ; Department 860 (RoughTurning) ; and Department 865 (Heat Treat) ; of the Forge Division,to determine whether they desire to be represented by ChicagoForgersLocal No. 495, A. F. of L., or by International Union, United Automo-bile,Aircraft& Agricultural ImplementWorkers of America 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD(U. A. W.-C. I. 0.), for the purposes of collective bargaining, or byneither;(4)All electricians, electricians' helpers, and oilers in Departments241, 341, 441, and 541, excluding the truck driver in Department 341,to determine whether they desire to be represented by Local B134,International Brotherhood of Electrical Workers (A. F. of L.), or byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America (U. A. W.-C. I. 0.), for the purposesof collective bargaining, or by neither;(5)All steam engineers in the powerhouses, excluding foremen(supervising engineers), assistant chief engineer and chief engineer,to determine whether they desire to be represented by InternationalUnion of Operating Engineers, Local 399, affiliated with A. F. of L.,or by International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America (U. A. W.-C. I. 0.), for thepurposes of collective bargaining, or by neither;(6)All coal passers, ash handlers, oilers, crane operators, firemen,boiler operators, boiler repairmen, and general helpers in Department240 (Boilerhouse), excluding the chemical solution tester, tool cribattendants, and all other employees in Department 240, to determinewhether they desire to be represented by International Brotherhoodof Firemen and Oilers, Local No. 7, affiliated with A. F. of L., or byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America (U. A. W.-C. I. 0.), for the purposesof collective bargaining, or by neither;(7)All carpenters, carpenter leadmen, carpenter maintenance men,millwrights, and millwright helpers employed in Departments 242,345, 461, and 561, excluding all other employees of said departments,to determine whether they desire to be represented by CarpentersDistrict Council of Chicago, A. F. of L., or by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (U. A. W.-C. I. 0.), for the purposes of collective bargaining,or by neither;(8)All pipe fitters, pipe fitter leaders, pipe fitter helpers in Depart-ments 246, 461, and 561, and maintenance welders in Department 246,excluding laborers, and all other employees in said departments, todetermine whether they desire to be represented by Pipe FittersAssociation, Local 597, U. A. (A. F. of L.), or by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (U. A. W.-C. I. 0.), for the purposes of collective bargaining,or by neither;(9)All drivers operating vehicles outside of buildings, within andwithout the plant area, excluding drivers in Department 217 (ServiceGarage), employees of the plant-protection department, station wagondrivers, salaried drivers, drivers of passenger cars exclusively, dis- DODGE CHICAGO PLANT653patchers, laborers, crane operators, material handlers, and checkers, todetermine whether they desire to be represented by Local 705, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, A. F. of L., or by International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America(U. A. W.-C. I. 0.), for the purposes of collective bargaining, or byneither;(10)All furnace repairmen and briclnnasons, to determine whetherthey desire to be represented by Bricklayers, Masons and PlasterersInternational Union of America, A. F. of L., Local 21, or by Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America (U. A. W.-C. I. 0.), for the purposes ofcollective bargaining, or by neither;(11)All remaining production and maintenance employees at theDodge Chicago Plant, excluding pattern engineers, pattern makerspattern makers' apprentices, timekeepers, plant-protection employees,office and clerical employees, confidential salaried employees, salariedengineers, all employees of the Accounting Division; and in particularexcluding employees of Departments 204 (Labor Relations), 207 (Su-perintendent General), 209 (Budget and Time Study), 229 (Machineand Tool Follow-up), and 307 (Superintendent Manufacturing andTest), of the Production Manager Division; employees of Depart-ments 210 (Planning and Follow-up), 212 (Material Planning), and279 (Central Estimating and Routing) of the Planning Division; em-ployees of Departments 238 (Model and Test), 251 (Engineering Su-perintendent), 252 (Laboratory), and 254 (Production Engineering),of the Engineering Division; employees of Departments 228 (Machineand Tool Engineering General), 232 (Drafting and Designing), 928(Machine and Tool Engineering D. P. C.), and 951 (Construction En-gineering), of the Plant Engineering Division; employees of Depart-ments 218 (Salvage Claims), 227 (Inspector General), of the Inspec-tion Division; employees of Departments 205 (Purchasing General),206 (Traffic), 208 (Employment), 214 (Safety), 215 (Medical), 222(Training School-except store-room employees), 224 (Plant Protec-tion), 267 (Restaurant), 278 (Personnel), 905 (Purchasing D. P. C.),and 906 (Traffic D. P. C.), of the Miscellaneous Division; employeesof Departments 507 (Superintendent of Forge Division), 528 (Ma-chine and Tool Engineering, Forge), and 407 (Superintendent ofFoundry Division), to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (U. A. W.-C. I. 0.), forthe purposes of collective bargaining.[Seeinfra,55 N. L. R. B. 1296 for Supplemental Decision andAmendment to Direction of Elections.]